DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 39-52 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Timblin (2008/0058997).  Regarding independent claims 39 and 46, Timblin teaches a power system (Figs. 1 and 3) comprising: an electrical generator (1) that converts mechanical energy to electrical current for powering one or more loads (4) of an electrical system during utility power interruption; a communication center (2) in communication with the electrical generator to receive operational characteristics of the electrical generator, the communication center including a broadband interface unit operable to communicate over a wireless communication network; and a hand-held output device (28 and/or 29) including a software program operable to receive information from the communication center over the wireless communication network and to display the operational characteristics of the electrical generator on the hand-held output device (computer screen). (Whole Document; specifically Abstract and [0009]-[0015])

Regarding claims 41 and 48, Timblin teaches the hand-held output device (28/29) receives information from the broadband interface unit of the communication center (2). (Fig. 3)
Regarding claims 42 and 49, Timblin teaches at least one load sensor (11; Fig. 2) operable to detect one or more operational characteristics of a load powered by the electric generator, the at least one load sensor being in communication with the communication center (2).
Regarding claims 43 and 50, Timblin teaches the hand-held output device receives the operational characteristics of the load and displays the operational characteristics of the load on the hand-held output device (via computer screen of 28).
Regarding claims 44 and 51, Timblin teaches the hand-held output device being a phone (29).
Regarding claims 45 and 52, Timblin teaches the hand-held output device being operable to communicate instructions to the communications center to control operations of the electrical generator ([0015]).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 53-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Timblin (2008/0058997) and Bartone et al. (6,633,823).  Timblin teaches the power and communication systems as described above.  Regarding claims 53 and 56, Timblin teaches the received information including a status of the electrical generator indicating that the electrical generator is on or off, and wherein the software program is operable to display the status of the electrical generator on the hand-held output device. ([0013], [0015], Fig. 3, and Claim 8).
Timblin fails to explicitly teach the received information including maintenance information.  Bartone teaches a similar system (Fig. 1) to that of Timblin.  Bartone teaches some of the received information (via 38) from the communications center (36) to a hand-held device (part of 22) including maintenance information (Col. 9, lines 10-39) and that information being displayed on a hand-held output device (of the end user and/or the Energy Analyst that connects to the Internet).  (Col. 5, lines 1-6; Col. 7, lines 63-67)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include maintenance information as part of the received information, since it would add another piece of information a customer (end user) or an electrical generator dealer (Energy Analyst) can use to make a more informed decision on how to monitor and control the system.
Regarding claims 54 and 57, Bartone teaches software programs used in a hand-held output device and/or a computing device associated with a customer and/or an electrical generator dealer, respectively, operable to: receive information including the maintenance information from the communication center over the wireless communication network; and display the maintenance information of the electrical generator on the computing device.  (Col. 3, lines 13-53; Col. 7, lines 56-67)
.
Response to Arguments
6.	Applicant's arguments filed March 30, 2021 have been fully considered but they are not persuasive.  A couple of things with regards to the Timblin reference, 1) Timblin references the teachings of Bartone in [0005]; 2) Timblin references the idea of remotely controlling the system via hand-held output devices (28/29; [0015]); 3) Fig. 3 of Timblin shows arrows going TOWARDS 28/29 which means information is being sent TO those devices; and 4) Claim 8 of Timblin states “real time data received…permits…remote controlling operator to (control the system)”.  Based on the teachings in Timblin alone, the Examiner argues it would be inherent that the hand-held output device (laptop, 28) receives information from the communication center (2) over the wireless communication network (THE WEB) and to display the received information (including operational characteristics of the electrical generator) on the hand-held output device.  The Examiner contends the information received would have to be displayed on the computer screen so that the end-user can, based on the received information, monitor and control the system.
	Additionally, Timblin references the Bartone invention, which more explicitly describes throughout the Bartone reference the points argued by the Applicant in the Remarks.   Bartone explicitly teaches a centralized data center (22; similar to Timblin’s hand-held output device) receiving information from a communication center (36) over a wireless communication network (24) (Abstract; Col. 5, lines 1-62).  Bartone also explicitly teaches the idea of using .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
4-9-2021 
/REXFORD N BARNIE/             Supervisory Patent Examiner, Art Unit 2836